Citation Nr: 0727905	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right heel pain.

2.  Entitlement to service connection for a disability 
manifested by left heel pain.

3.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1980 to July 1980, and in the Army from November 1990 to 
October 1994.  The veteran also served in the Army National 
Guard from January 2003 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for bilateral 
plantar fasciitis, and assigned a noncompensable evaluation, 
effective January 9, 2005.  In that decision, the RO also 
denied service connection for disabilities manifested by 
right and left heel pain.

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

The issue of entitlement to an increased rating for plantar 
fasciitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral plantar 
fasciitis.

2.  Medical evidence of record does not show a primary 
diagnosis of a chronic disability manifested by right and/or 
left heel pain, and the competent evidence shows that the 
veteran's bilateral heel pain is a symptom of his bilateral 
plantar fasciitis.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by right heel pain (other 
than plantar fasciitis) was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  A chronic disability manifested by left heel pain (other 
than plantar fasciitis) was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a December 2004 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The claims folder contains service medical records, a hearing 
transcript, and post-service records from VA Medical Center 
in Phoenix.  All obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases. It is the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).


III.  Analysis

The veteran contends that he is entitled to service 
connection for a chronic disability manifested by right and 
left heel pain.  On review, however, the Board finds that his 
service connection claims must be denied.  As noted, the 
veteran is currently service connected for bilateral plantar 
fasciitis.  The medical evidence of record does not show that 
the veteran has been diagnosed with a chronic disability 
manifested by heel pain, separate and distinct from his 
service-connected bilateral plantar fasciitis.  

The RO's grant of service connection for bilateral plantar 
fasciitis was, in part, based on evidence of bilateral heel 
and foot pain, a prescription for orthotics, and an 
associated diagnosis of plantar fasciitis rendered while the 
veteran was in the Army National Guard.  The veteran's 
current foot/heel complaints and diagnoses remain the same.  
In this regard, during the most recent VA examination of the 
feet in January 2005, the veteran expressed continued 
complaints of bilateral foot pain.  The examiner initially 
noted that there was evidence of possible mild bilateral flat 
foot, but x-rays of the feet were negative; weight bearing 
and non-weight bearing alignment of the Achilles tendon 
appeared normal; and there was no significant valgus 
deformity or malalignment of the forefoot and midfoot.  The 
examiner also observed that the veteran's bilateral shoe 
inserts showed normal shoe wear pattern.  Examination of both 
ankles revealed no evidence of deformity, warmth, swelling, 
erythema, or tenderness to palpation.  Dorsiflexion of the 
ankles was to 20 degrees, and plantar flexion was to 40 
degrees.  There was no evidence of varus or valgus 
angulation, in relation to the long axis of the tibia and 
fibula.  On repeated motion, there was no evidence of 
limitation of motion or joint function due to pain, weakness, 
fatigability, or lack of endurance.  Diagnosis was bilateral 
plantar fasciitis.  The examiner also noted that the veteran 
sprained his left ankle during service, but no residual 
disability was seen.  It was also noted that the veteran 
sprained his right ankle prior to service, and x-rays of the 
right ankle revealed two small spurs.   

During his April 2007 personal hearing, the veteran 
essentially agreed that the heel pain he is referring to is 
actually a part of his plantar fasciitis, as he explained 
that the pain in his heels has moved to the mid portion of 
his foot.   

Based on all evidence of record, the Board finds that the 
veteran's heel pain is intrinsic to his service-connected 
plantar fasciitis, and does not represent a separately 
ratable disability as set forth under Esteban.  In other 
words, the current evaluation assigned for the veteran's 
bilateral plantar fasciitis already contemplates his 
complaints of heel and foot pain.  

The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer, supra; see also 38 C.F.R. 4.14 
(2006) [the evaluation of the same disability under various 
diagnoses is to be avoided].  

In conclusion, the Board finds that there is no objective 
evidence of a chronic disability manifested by right or left 
heel pain, separate and distinct from the symptomatology 
associated with the veteran's service-connected bilateral 
plantar fasciitis.  As the preponderance of the evidence is 
against the service connection claims for a chronic 
disability manifested by right and/or left heel pain, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).





ORDER

Entitlement to service connection for a disability manifested 
by right heel pain is denied.

Entitlement to service connection for a disability manifested 
by left heel pain is denied.


REMAND

The veteran also seeks a compensable evaluation for his 
bilateral plantar fasciitis.  During his April 2007 personal 
hearing, he indicated that he is currently being treated by a 
private podiatrist.  The veteran indicated that he would be 
forwarding these records to the VA, but none have been 
received.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of his private podiatrist, and 
also provide his dates of treatment.  
After securing the necessary 
authorization and release form(s), the RO 
should request the identified records 
from the podiatrist and associate them 
with the claims folder.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's 
increased rating claim for bilateral 
plantar fasciitis.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


